                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:17-CV-00356-FL


 RICARDO MONDRAGON,                             )
 EUSTORGIO ESPINOBARROS                         )
 FELICIANO, JUAN CONTRERAS,                     )
 CUTBERTO ORTIZ HERNANDEZ,                      )
 ALEJANDRO JIMENEZ GONZALEZ,                    )
 ROMERO ACUNA RENATO, JOSE                      )
 TAPIA, ANASTACIO LOPEZ SOLIS,                  )                      ORDER
 and ABDON QUIRASCO SIXTECO                     )
                                                )
                      Plaintiffs,               )
                                                )
       v.                                       )
                                                )
 SCOTT FARMS, INC., ALICE H.                    )
 SCOTT, LINWOOD H. SCOTT, JR.,                  )
 LINWOOD H. SCOTT, III, DEWEY R.                )
 SCOTT, JFT HARVESTING, INC., JUAN              )
 F. TORRES, OASIS HARVESTING,                   )
 INC., and RAMIRO B. TORRES,                    )
                                                )
                      Defendants.               )
                                                )



       This matter comes before the Court on the parties’ Joint Motion for Approval of Settlement

(“Joint Motion”). In consideration of Plaintiffs and FLC Defendants’ Joint Motion and stated

grounds for same, the Joint Motion is hereby approved and entered as an Order of this Court as

follows:

       Having considered the extent of the parties’ discovery that has taken place, the stage of the

proceedings, including the complexity, expense and likely duration of the litigation, the absence of

fraud or collusion in the settlement, the experience of Plaintiffs’ counsel who have represented




            Case 5:17-cv-00356-FL Document 203 Filed 10/22/19 Page 1 of 2
Plaintiffs throughout the duration of the litigation, and the probability of Plaintiffs’ success on the

merits and the amount of the settlement in relation to the potential recovery, the Court finds the

Settlement Agreement and Release to be fair and reasonable.

       The Joint Motion for Approval of Settlement is ALLOWED and the Settlement Agreement

and Release are APPROVED without changes. Upon receipt the Settlement Amount, Plaintiffs’

counsel shall execute and file with the Court a Stipulation of Dismissal with Prejudice as to

defendants JFT Harvesting, Inc., Juan F. Torres, Oasis Harvesting, Inc., and Ramiro B. Torres.

       SO ORDERED, this the 22nd day of October, 2019.




                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  2



          Case 5:17-cv-00356-FL Document 203 Filed 10/22/19 Page 2 of 2
